              Case 2:21-cv-00031-BJR Document 15-1 Filed 01/12/21 Page 1 of 3




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9 PARLER LLC,
                                                           No. 21-cv-00031-BJR
10                             Plaintiff,
                                                           [PROPOSED] ORDER GRANTING
11           v.                                            AMAZON WEB SERVICES, INC.’S
                                                           MOTION TO SEAL
12 AMAZON WEB SERVICES, INC.,

13                             Defendant.
14

15           THIS MATTER is before the Court on the motion of Defendant Amazon Web Services,
16 Inc. (“AWS”) to seal portions of two declarations it has filed in support of its Opposition to

17 Plaintiff Parler LLC’s (“Parler”) Motion for Temporary Restraining Order. The declarations are

18 identified in the record as Amazon Executive 1 Decl. and Amazon Executive 2 Decl. The
19 motion seeks to seal the employee’s name, signature and job title and description in each

20 declaration. Versions of each declaration, with this information redacted, have been filed

21 publicly.

22           The Court has considered AWS’s motion, as well as those concurrently filed documents
23 and declarations in support of its TRO Opposition, and the files and pleadings in this matter.

24           In accordance with Local Civil Rule 5(g) and the applicable standard for overcoming the
25 presumption of access in order to seal court records, the Court hereby finds as follows:

26           1.      AWS and its employee-declarants have demonstrated a well-founded concern for
27 the safety and security of their employees based on threatening and violent content, posted by

     [PROPOSED] ORDER                                                         Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     2:21-cv-00031-BJR - 1                                                       920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00031-BJR Document 15-1 Filed 01/12/21 Page 2 of 3




 1 Parler users and others, in the wake of AWS’s decision to suspend services to Parler. These

 2 threats have included posts specifically targeting Amazon employees and facilities. Protecting

 3 the safety and security of its employees, and preventing potential harassment, are compelling

 4 interests sufficient to justify the limited sealing requested by AWS.

 5           2.      The proposed redactions, which are limited to information identifying the

 6 employees, are narrow, and no more restrictive than necessary to protect the safety and security

 7 interests identified above.

 8           3.      The public interest is not harmed by these limited redactions. The substance of

 9 the declarations remains accessible. The public has no particular interest in the personal

10 identifying information of the declarants, and the redactions will not materially impact the

11 public’s ability to understand the substance of the matter or the court’s decision-making process.

12           Accordingly, it is hereby ORDERED that the Motion to Seal is GRANTED. The

13 following material shall be sealed:

14                1. The name, signature, job title and job description contained in the Amazon

15                   Executive 1 Declaration; and

16                2. The name, signature, job title and job description contained in the Amazon

17                   Executive 2 Declaration.

18           IT IS SO ORDERED.

19           DATED this _____ day of January, 2021.

20

21                                                    By
                                                           Judge Barbara J. Rothstein
22                                                         U.S. District Court, Western District of
                                                           Washington
23

24

25

26

27

     [PROPOSED] ORDER                                                           Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     2:21-cv-00031-BJR - 2                                                         920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104-1610
                                                                              206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00031-BJR Document 15-1 Filed 01/12/21 Page 3 of 3




 1 Presented by

 2     Davis Wright Tremaine LLP
       Attorneys for Amazon Web Services, Inc.
 3
       By /s/ Ambika Kumar Doran
 4     Ambika Kumar Doran, WSBA #38237
       920 Fifth Avenue, Suite 3300
 5     Seattle, WA 98104
       Telephone: 206-622-3150
 6     E-mail: adoran@dwt.com
 7
       Alonzo Wickers IV, Cal. State Bar #169454
 8          pro hac vice application forthcoming
       865 S. Figueroa Street, Suite 2400
 9     Los Angeles, CA 90017
       Telephone: 213-633-6800
10     E-mail: awickers@dwt.com
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     [PROPOSED] ORDER                                            Davis Wright Tremaine LLP
                                                                          L AW O FFICE S
     2:21-cv-00031-BJR - 3                                          920 Fifth Avenue, Suite 3300
                                                                      Seattle, WA 98104-1610
                                                               206.622.3150 main · 206.757.7700 fax
